Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated June 21, 2011, in this Registration Statement on Form S-1/A (Amendment #3) of VIM Beverage, Inc., for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas July 8, 2011
